Exhibit 10.3
THIRD AMENDMENT TO NOTE
     This Third Amendment to Note (the “Third Amendment”) is made as of this
12 day of July, 2011 by and between Bank of America, N.A. (the “Bank”) having an
office located at 100 Federal Street, Boston, Massachusetts 02110 and iRobot
Corporation (the “Borrower”), a Delaware corporation having an office at 8
Crosby Drive, Bedford, Massachusetts 01730 to that certain Note dated June 5,
2007 executed by the Borrower in favor of the Bank (as amended, the “Note”). Any
capitalized terms not otherwise defined herein shall have the same meanings
designated in the Note.
W I T N E S S E T H:
     WHEREAS, the Borrower did on June 5, 2007 execute, seal and deliver to the
Bank the Note; and
     WHEREAS, the Borrower has requested that the Bank increase the maximum
principal of the Note;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, receipt of whereof is hereby
acknowledged, it is hereby agreed by and between the Borrower and the Bank as
follows:

1.   The Note is hereby amended by replacing where applicable the references to
“Forty Million Dollars” and “$40,000,000.00” with “Seventy Five Million Dollars”
and “$75,000,000.00”.   2.   The Note, as amended hereby, shall remain in full
force and effect and all terms hereof are hereby ratified and confirmed by the
Borrower. Except for specifically provided herein, all other terms and
conditions of the Note shall remain in full force and effect.   3.   The
Borrower by its execution of this Third Amendment in the space provided below,
represents, warrants and agrees that the Borrower has no claims, defenses,
counterclaims or offsets against the Bank through the date of this Third
Amendment in connection with the Note or any of the other documents executed in
connection therewith and, to the extent that any such claim, defense,
counterclaim or offset may exist, the Borrower by its execution of this Third
Amendment in the space provided below, hereby affirmatively WAIVES and RELEASES
the Bank from same.   4.   This Third Amendment shall take effect as a sealed
instrument under the laws of the Commonwealth of Massachusetts as of the date
first above written.   5.   Any and all references to the Note and any
instrument previously and now hereafter executed by the Borrower shall be deemed
to refer to the Note as amended by this

-1-



--------------------------------------------------------------------------------



 



     Third Amendment and any future amendments hereafter entered into between
the Borrower and the Bank.
     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
as of the date and year first above written as a sealed instrument.

      WITNESS:  
iROBOT CORPORATION



            /s/ Paul Tavalone            

            By:   /s/ John Leahy         Title: EVP Chief Financial Officer    
          BANK OF AMERICA, N.A.
      By:   /s/ Scott W. Vokey         Title: Senior Vice President            
 

-2-